Name: 2014/96/EU: Council Decision of 18Ã February 2014 extending the validity of Decision 2012/96/EU
 Type: Decision
 Subject Matter: European construction;  electoral procedure and voting;  political framework;  Africa
 Date Published: 2014-02-19

 19.2.2014 EN Official Journal of the European Union L 48/10 COUNCIL DECISION of 18 February 2014 extending the validity of Decision 2012/96/EU (2014/96/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 217 thereof, Having regard to the Partnership Agreement between the members of the African, Caribbean and Pacific Group of States, of the one part, and the European Community and its Member States, of the other part, signed in Cotonou on 23 June 2000 (1) (the ACP-EU Partnership Agreement), as last revised in Ouagadougou, Burkina Faso on 22 June 2010 (2), and in particular Article 96 thereof, Having regard to the Internal Agreement between the representatives of the Governments of the Member States, meeting within the Council, on measures to be taken and procedures to be followed for the implementation of the ACP-EC Partnership Agreement (3), and in particular Article 3 thereof, Having regard to the proposal from the European Commission, Whereas: (1) By Council Decision 2002/148/EC (4), consultations with the Republic of Zimbabwe under Article 96(2)(c) of the ACP-EU Partnership Agreement were concluded and appropriate measures were taken. Those appropriate measures have since been amended and their period of application is reviewed periodically. (2) In order to demonstrate the Unions continued commitment to the political process as part of the Global Political Agreement, the Council decided on 7 August 2012, by Decision 2012/470/EU (5) to extend the validity of Decision 2012/96/EU (6) and to suspend application of the appropriate measures limiting cooperation with Zimbabwe under Article 96 of the ACP-EU Partnership Agreement for a period of 12 months. On 9 August 2013, by Decision 2013/428/EU (7), the Council decided, to further extend the validity of Decision 2012/96/EU until 20 February 2014, while maintaining the suspension of the appropriate measures. (3) In line with the Councils agreement to continue incentivising full implementation of key provisions of the 2013 Zimbabwe constitution and the remaining recommendations for electoral reform made by international and domestic observers following the July 2013 elections, the validity of Decision 2012/96/EU should be further extended, while maintaining the suspension of the appropriate measures. (4) The Union can review this decision at any time, HAS ADOPTED THIS DECISION: Article 1 The validity of Decision 2012/96/EU and of the appropriate measures provided for therein are hereby extended. Decision 2012/96/EU shall expire on 1 November 2014. The application of the appropriate measures under Decision 2012/96/EU remains suspended. They shall be kept under constant review and shall be applied again if the situation in Zimbabweseriously deteriorates. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 18 February 2014. For the Council The President G. STOURNARAS (1) OJ L 317, 15.12.2000, p. 3. (2) OJ L 287, 4.11.2010, p. 3. (3) OJ L 317, 15.12.2000, p. 376. (4) Council Decision 2002/148/EC of 18 February 2002 concluding consultations with Zimbabwe under Article 96 of the ACP-EC Partnership Agreement (OJ L 50, 21.2.2002, p. 64). (5) Council Decision of 7 August 2012 extending the validity of Decision 2012/96/EU and suspending the application of the appropriate measures set out in Decision 2002/148/EC (OJ L 213, 10.8.2012, p. 13). (6) Council Decision 2012/96/EU of 17 February 2012 adapting and extending the period of application of the appropriate measures first established by Decision 2002/148/EC concluding consultations with Zimbabwe under Article 96 of the ACP-EC Partnership Agreement (OJ L 47, 18.2.2012, p. 47). (7) Council Decision 2013/428/EU of 9 August 2013 extending the validity of Decision 2012/96/EU (OJ L 217, 13.8.2013, p. 36).